EXHIBIT 99.1 FOR IMMEDIATE RELEASE Magal Security Systems Reports First Quarter 2015 Financial Results YAHUD, ISRAEL, May 26, 2015 Magal Security Systems, Ltd. (NASDAQ NMS: MAGS) today announced its financial results for the three month period ended March 31, 2015. Management will hold an investors’ conference call later today, at 10:00 a.m. Eastern Time and 5:00 p.m. Israel time, to discuss the results. FIRST QUARTER 2 Revenues for the first quarter of 2015 were $11.8 million, a decrease of 6% compared with revenues of $12.5 million in the first quarter of 2014. Gross profit in the first quarter of 2015 was $4.4 million, or 37.7% of revenues, an increase of 8.5% compared to gross profit of $4.1 million, or 32.7% of revenues, in the first quarter of 2014. The increase in the gross margin between quarters is a function of the changes in the revenue mix as well as the mix between projects executed and products sold between the quarters. Operating loss in the first quarter of 2015 was $1.2 million compared to an operating loss of $2.3 million in the first quarter of 2014. Net loss in the first quarter of 2015 was $450 thousand, or $0.03 per share, compared with a net loss of $2.0 million, or $0.12 per share, in the first quarter of 2014. Cash, short term deposits and restricted deposits, net of bank debt, as of March 31, 2015, were $29.9 million, or $1.83 per share, compared with cash, short term deposits and restricted deposits, net of bank debt of $28.0 million, or $1.73 per share, on December 31, 2014. MANAGEMENT COMMENT Commenting on the results, Mr. Saar Koursh, CEO of Magal, said, “Our results are subject to seasonal patterns and the particularly harsh winter weather in North America affected our results in the first quarter. The main highlight of my first few weeks at Magal has been our first major order for a security system combining and integrating both physical as well as logical cyber security.” Continued Mr. Koursh, “I have recently gotten to know the employees and management team at Magal. I have been impressed by the skilled workforce and believe there is untapped inherent potential. Magal has some exciting homeland security technologies and I see inter-company synergies which I intend to explore and improve. My goal ahead is to cement Magal’s position as the homeland security provider with leadership in perimeter security technologies.” INVESTORS’ CONFERENCE CALL INFORMATION: The Company will host a conference call later today, May 26, 2015, at 10:00 a.m. Eastern Time and 5:00 p.m. Israel time. To participate, please call one of the following teleconferencing numbers: US: 1 ; Israel: 03 918 0610; UK: 0 ; Intl.: + If you are unable to connect using the toll-free numbers, please try the international dial-in number. A replay of the call will be available from the day after the call for three months. The link to the replay will be accessible from Magal’s website at: www.magal-s3.com. ABOUT MAGAL S3 Magal S3 is a leading international provider of solutions and products for physical and cyber security, as well as safety and site management. Over the past 45 years, Magal S3 has delivered tailor-made security solutions and turnkey projects to hundreds of satisfied customers in over 80 countries - under some of the most challenging conditions. Magal S3offers comprehensive integrated solutions for critical sites, managed byFortis4G- our 4thgeneration, cutting-edge PSIM+SIEM platform. The solutions leverage our broad portfolio of homegrownPerimeter Intrusion Detection Systems (PIDS),advanced outdoorsCCTV/IVAtechnology andCyber Securitysolutions. This press release contains forward-looking statements, which are subject to risks and uncertainties. Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy and some of which might not even be anticipated. Future events and actual results, financial and otherwise, may differ from the results discussed in the forward-looking statements. A number of these risks and other factors that might cause differences, some of which could be material, along with additional discussion of forward-looking statements, are set forth in the Company's Annual Report on Form 20-F filed with the Securities and Exchange Commission. For more information: Magal S3 Ltd. Saar Koursh, CEO Tel: + Assistant: Ms. Elisheva Almog E-mail: elishevaa@magal-s3.com Web:www.magal-s3.com GK Investor Relations Ehud Helft/Kenny Green Tel: (US) +1 E-mail: magal@gkir.com * Tables to follow * MAGAL S3 LTD. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (All numbers except EPS expressed in thousands of US$) Three Months Ended March 31, % change Revenue (6
